McMurray, Presiding Judge.
Appellant Simmons received a notice of proposed adverse action from his employer state agency, the Georgia Bureau of Investigation, based on evidence that Simmons “willfully misappropriated state funds by converting Purchase of Evidence Purchase of Information (PEPI) funds to [his] own personal use. . . .” Simmons’ subsequent dismissal was appealed to the State Personnel Board, where the administrative law judge (ALJ) determined that “Appellant did engage in misconduct by borrowing PEPI [funds] from subordinates for his personal use[, and further concluded that] the sanction [of dismissal] imposed by the [employer state agency] is appropriate for the misconduct engaged in by the Appellant.” Upon further administrative review, the ALJ’s findings of fact and conclusions of law were adopted by the State Personnel Board. Applying the “any evidence” standard of review, the Superior Court of DeKalb County affirmed Simmons’ dismissal. This direct appeal followed. Held:
Appeals from decisions of the superior courts reviewing decisions of state and local administrative agencies shall be by application in the nature of a petition for discretionary appeal. OCGA § 5-6-35 (a) (1) and (b). Our jurisdiction is invoked only by following the appropriate procedure, and where that procedure is not followed this Court has no jurisdiction to consider the merits of the appeal. Summerset v. Dept. of Offender Rehabilitation, 167 Ga. App. 730, 731 (307 SE2d 678); Dept. of Offender Rehabilitation v. Meeks, 165 Ga. App. 269 (299 SE2d 757). In the case sub judice, appellant failed to comply with the mandatory procedures for seeking discretionary appeal from the superior court’s affirmance of adverse administrative action. Consequently, the appeal in Case No. A99A0752 must be dismissed.

Appeal dismissed.


Andrews and Ruffin, JJ., concur.